                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


FERMICHAEL HARRISON #324129                   CASE NO. 6:18-CV-01631 SEC P

VERSUS                                        JUDGE JUNEAU

DARRYL VANNOY                                 MAGISTRATE JUDGE WHITEHURST



                                JUDGMENT
        For the reasons contained in the Report and Recommendation of the

Magistrate Judge filed previously herein, and after an independent review of the

record, including the objections filed by petitioner, and having determined that the

findings and recommendation are correct under the applicable law;


             IT IS ORDERED that the petition for writ of habeas corpus pursuant to

28U.S.C. §2254 be DENIED and DISMISSED WITH PREJUDICE.


THUS DONE AND SIGNED in Lafayette, Louisiana, on this 2nd day of December,

2019.

                                              ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
